Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
The Applicant argues that Lai does not that the V-shaped trench 136 extends in the second direction —that is, a direction in which the electrodes 116 of each light-emitting chip are aligned.
The argument is not persuasive because Lia shows that the groove 136 extends in the z-direction, Fig. 2G/3G (into the paper direction), which is along the same direction of extending of electrode 116 (Fig. 2G/3G). 
The Applicant further argues that Lai does not disclose distinct steps of 
(i) forming the trench 140, and 
(ii) cutting the reflective layer 110 and seed layer 108.
However, it should be noted that distinct steps were not claimed in the present application. Although it is not that the forming of claimed hole and cutting the reflective layer and at least one of the electrically conductive film are disclosed separately, there is no distinctive disclosure in the claim to preclude that the forming of the hole and the cutting … did not happen in the same process.
The interpretation of the claim is deemed appropriate; as such, the rejection/interpretation would be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. [US PGPUB 20180159004] (hereinafter Lai).

Regarding claim 1, Lai teaches a method of manufacturing a light-emitting device, the method comprising:
providing an intermediate structure (Fig. 3D) having a first surface (surface facing carrier 124, Fig. 3D) and comprising:
a plurality layered bodies (114/116, Para 49) aligned in a first direction (x-direction, Fig. 2F/3F) in a light-reflective member (110, Para 51, Fig. 3F), each of the layered bodies comprising a pair of electrodes (116, Para 49, Fig. 2F/3F) aligned in a second direction (z-direction, Fig. 2F/3F) intersecting with the first direction, each pair of electrodes being exposed from the light-reflective member at the first surface (Fig. 3F),
a semiconductor layered body (Para 52) connected to the pair of electrodes (Fig. 3A, Para 52), and
a light-transmissive member (Para 52),
forming at least one first groove (136, Para 63) at the first surface in the light-reflective member, the first groove extending in the second direction (z-direction, Fig. 
forming at least one electrically conductive film (108, Para 108), each disposed on the first surface and inside a respective one of the at least one first groove (Fig. 3H);
exposing a portion of the light-reflective member in an inter-electrode region between the pair of electrodes on the first surface by removing a corresponding portion of the electrically conductive film covering the inter-electrode region (Fig. 3H, wherein material 108 is a patterned layer, Para 64);
forming a hole (140, Para 67) having a width equal to or greater than a width of the at least one first groove (width greater than the bottommost width of the groove, Fig. 3J) and having a depth equal to or greater than a depth of the at least one first groove (Fig. 3J), so as to remove a portion of each of the at least one electrically conductive film inside a respective one of the at least one first groove at a location between two inter-electrode regions adjacent to each other across the respective one of the at least one first groove (Fig. 3J); and
cutting the light-reflective member and the at least one electrically conductive film along the at least one first groove to obtain a plurality of light-emitting devices (100, Para 48/67, Fig. 3J).
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819